DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 06/07/2021, claim 1 was canceled and new claims 2-21were added. Therefore, claims 2-21 are currently pending for examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2-6, 8, 11-16, 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 6, 10, 13-14, 18 and 19 of U.S. Patent No. 10,232,869. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is .

5.	Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,232,869 in view of Official Notice.
	For claims 7 and 17 of the present application, claims 1 and 13 of U.S. Patent No. 10,232,869 discloses everything in the claims except that the vibration sensor is a three-axis accelerometer, and the method comprises generating vibration data along each of three axes.
	However, examiner takes official notice that having vibration sensor that is a three-axis accelerometer, and generating vibration data along each of three axes is well-known in the art of vibration sensors and would have been obvious to one of ordinary skill in the art in order to enable measuring the vibration on all three-axis and thereby improve the accuracy of the detection results.

6.	Claims 9-10 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,232,869 in view of Carter et al. (Carter; US 2006/0247847).
	For claims 9-11 and 19-21 of the present application, claims 1 and 13 of U.S. Patent No. 10,232,869 discloses everything in the claims except that determining a location of the shopping cart comprises detecting that the shopping cart is exiting a store and determining a location of the shopping cart comprises detecting that the shopping cart is crossing a boundary in a parking lot.

It would have been obvious to one of ordinary skill in the art of monitoring shopping carts before the effective filling date of the claimed invention to include the teaching of Carter in increase the ability to precisely determine the location of the shopping carts and thereby increase the overall monitoring capability.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-5, 8-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (Carter; US 2006/0247847) in view of Schoess et al. (Schoess; US 2003/0040885).
	For claim 2, Carter discloses a method of monitoring usage of a shopping cart, the method comprising: 
E.g. 0073: a vibration sensor to assist in detecting the wheel vibration signature], vibration data representing vibration that occurs during movement of the shopping cart [E.g. 0073: the heading sensor 202 are configured to detect whether a locked wheel is being dragged, for example, by measuring vibration of the wheel. The wheel's vibration causes the heading measurements (and/or the magnetic field component measurements) to fluctuate at a frequency of the wheel vibration… a vibration sensor to assist in detecting the wheel vibration signature, claim 43]; and by one or more hardware processors [Fig. 2A: processor 220]: 
	generating a vibration signature based on an analysis of the vibration data [E.g. 0073: a vibration sensor to assist in detecting the wheel vibration signature]; 
	determining a location of the shopping cart [E.g. 0035: The navigation system disclosed herein may advantageously be used in conjunction with a loss prevention system, because the navigation system autonomously enables the position of the cart 122 to be determined. If the navigation system determines the position of the cart 122 to be outside the lot boundary 118, the anti-theft system can be activated. In one embodiment, the navigation system begins to monitor cart position when the cart 122 leaves a store exit 126. The initial cart position is set to be the position of the exit, and the navigation system updates the position of the cart 122 as it moves throughout the lot 114. In some embodiments, the navigation system is provided with the position of the lot boundary 118, for example, as a set of coordinates. By comparing the present position of the cart 122 with the position of the boundary 118, the system can determine whether the cart 122 is within the lot 114. If the navigation system determines the cart 122 is moving across the lot boundary 118, the navigation system can activate the cart's anti-theft system]; and
E.g. 0073: For example, an anti-theft system in a cart may signal a wheel brake to engage and lock if the shopping cart exits a confinement perimeter (e.g., the perimeter of a parking lot). Further movement of the cart across the parking lot causes the locked wheel to skid, which results in significant frictional wear on a bottom portion of the wheel. If dragged a significant distance, the locked wheel may be damaged (e.g., its tire tread significantly worn down) and may require replacement, causing extra expense. Accordingly, some embodiments of the heading sensor 202 are configured to detect whether a locked wheel is being dragged, for example, by measuring vibration of the wheel. The wheel's vibration causes the heading measurements (and/or the magnetic field component measurements) to fluctuate at a frequency of the wheel vibration. The processor 220 can monitor the heading information to determine whether a locked wheel exhibits such a vibration signature. In certain embodiments, the system may also comprise a vibration sensor to assist in detecting the wheel vibration signature. A suitable vibration sensor is disclosed in the Two-Way Communication Patent Application. In some embodiments, if the vibration signature of a locked wheel is detected, the processor 220 next checks the heading of the wheel to determine if it is being dragged back toward the facility. If so, the processor 220 may signal the anti-theft system to unlock the wheel, under the assumption that the cart is being returned to the store rather than being stolen. In some embodiments, the wheel is unlocked only if the object has been dragged a predetermined distance back toward the facility, 0035-0036, 0074].
	Carter fails to expressly disclose determining a load status of the shopping cart based on the vibration signature.
E.g. Abstract, 0018, 0023, 0027, and 0029].
	It would have been obvious to one of ordinary skill in the art of determining loads before
the effective filling date of the claimed invention to modify Carter with the teaching of Schoess in order to enable the user to know precisely the load status and thereby an appropriate action can be performed using the provided data, also it is merely combing prior art elements (the vibration sensor) according to known method to yield predictable results.
	For claim 3, Carter discloses wherein the vibration signature is generated in response to detection of an impulse [E.g. 0073: detect whether a locked wheel is being dragged, for example, by measuring vibration of the wheel. The wheel's vibration causes the heading measurements (and/or the magnetic field component measurements) to fluctuate at a frequency of the wheel vibration. The processor 220 can monitor the heading information to determine whether a locked wheel exhibits such a vibration signature. In certain embodiments, the system may also comprise a vibration sensor to assist in detecting the wheel vibration signature; it is implied that some sort of impulse is needed in order for the vibration sensor to generate the vibration signature].
	For claim 4, Carter discloses wherein vibration signature represents vibration of
the shopping cart along a horizontal axis [E.g. 0073, Fig. 1; the vibration signature represent the vibration of the shopping cart along the surface of the parking lot “horizontal axis”].
	For claim 5, Carter discloses wherein the horizontal axis is parallel to a direction of movement of the shopping cart [E.g. 0073, Fig. 1; the surface of the parking lot “horizontal axis” is parallel to the direction of movement of the shopping cart when moving in the parking lot].
E.g. Schoess; Abstract, 0018, 0022-0023, 0027, and 0029].
	For claim 9, Carter discloses wherein determining a location of the shopping cart comprises detecting that the shopping cart is exiting a store [E.g. 0035: …the navigation system begins to monitor cart position when the cart 122 leaves a store exit 126. The initial cart position is set to be the position of the exit, and the navigation system updates the position of the cart 122 as it moves throughout the lot 114. In some embodiments, the navigation system is provided with the position of the lot boundary 118, for example, as a set of coordinates. By comparing the present position of the cart 122 with the position of the boundary 118, the system can determine whether the cart 122 is within the lot 114. If the navigation system determines the cart 122 is moving across the lot boundary 118, the navigation system can activate the cart's anti-theft system, 0038].
	For claim 10, Carter discloses wherein determining a location of the shopping cart comprises detecting that the shopping cart is crossing a boundary in a parking lot [E.g. 0073: For example, an anti-theft system in a cart may signal a wheel brake to engage and lock if the shopping cart exits a confinement perimeter (e.g., the perimeter of a parking lot). Further movement of the cart across the parking lot causes the locked wheel to skid, which results in significant frictional wear on a bottom portion of the wheel 0033, 0037].
	For claim 11, Carter discloses wherein determining whether to perform an anti-theft action comprises determining whether to activate a brake of the shopping cart [E.g. 0034: To prevent loss, if the cart 122 is moved across the lot boundary 118, the anti-theft system is activated (e.g., the alarm or the brake is triggered, 0073: an anti-theft system in a cart may signal 
	For claim 12, is interpreted and rejected as discussed with respect to claim 2.
	For claim 13, is interpreted and rejected as discussed with respect to claim 3.
	For claim 14, is interpreted and rejected as discussed with respect to claim 4.
	For claim 15, is interpreted and rejected as discussed with respect to claim 5.
	For claim 18, is interpreted and rejected as discussed with respect to claim 8.
	For claim 19, is interpreted and rejected as discussed with respect to claim 9.
	For claim 20, is interpreted and rejected as discussed with respect to claim 10.
	For claim 21, is interpreted and rejected as discussed with respect to claim 11.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Schoess and further in view of Official Notice.
	For claim 7, Carter in view of Schoess fails to expressly disclose wherein the vibration sensor is a three-axis accelerometer, and the method comprises generating vibration data along each of three axes.
	However, examiner takes official notice that having vibration sensor that is a three-axis accelerometer, and generating vibration data along each of three axes is well-known in the art of vibration sensors and would have been obvious to one of ordinary skill in the art in order to enable measuring the vibration on all three-axis and thereby improve the accuracy of the detection results.
	For claim 17, is interpreted and rejected as discussed with respect to claim 7.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Shteinhauz et al. (US 2012/0316800)
	Naito et al. (US 2014/0343797)
	Hannah et al. (US Pat. No. 10,001,541)
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689